IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 98-41224
                          Conference Calendar



DONALD WAYNE HULL,

                                           Petitioner-Appellant,

versus

UNITED STATES OF AMERICA,

                                           Respondent-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:98-CV-1478
                       - - - - - - - - - -

                           October 19, 1999

Before JONES, SMITH, and STEWART, Circuit Judges.

PER CURIAM:*

     Donald Wayne Hull, Texas prisoner #673637, appeals the

district court’s dismissal of his 28 U.S.C. § 2241 petition for

failure to exhaust administrative remedies.     Hull was convicted

in both state and federal court for drug offenses arising from

the same incident or occurrence.    In his § 2241 petition, Hull

sought jail-time credit against his federal sentence for time in

state custody.    Hull’s request is governed by 18 U.S.C.

§ 3585(b), under which a defendant is to be given credit toward


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-41224
                                 -2-

his term of imprisonment for any time he spent in official

detention prior to the commencement of his sentence "that has not

been credited against another sentence."    § 3585(b).    Section

3585(b) does not authorize a district court to compute, at

sentencing, credit for time spent in official detention; credit

awards are to be made by the Attorney General, through the Bureau

of Prisons, after sentencing.    Prisoners are afforded

administrative review of the computation of credits pursuant to

18 U.S.C. 3585(b) and may "seek judicial review of these

computations after exhausting their administrative remedies."

United States v. Wilson, 503 U.S. 329, 335 (1992); United States

v. Dowling, 962 F.2d 390, 393 (5th Cir. 1992).    Hull’s petition

is premature.    The district court did not err in dismissing

Hull’s petition for failure to exhaust administrative remedies.

     AFFIRMED.